Citation Nr: 1515588	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  12-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left hip disability, status post-surgical repair femoral fracture, with scar. 

2.  Entitlement to an initial compensable evaluation for right hip disability, status post-surgical repair femoral fracture, with scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1967. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs Regional Office located in Seattle, Washington (RO).  In that rating decision, the RO awarded service connection for left and right hip disabilities and assigned each a noncompensable evaluation, effective from June 2011.  The Veteran appealed the initial assigned evaluations. 

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  At the time of the hearing, the Veteran submitted additional medical evidence with a waiver of initial consideration.  See 38 C.F.R. § 20.1304(c) (2014).

The Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  For the entire period under appeal, the Veteran's left hip disability has been manifested by no more than internal fixation of femur and degenerative arthritis that results in less movement than normal, pain on movement, interference with sitting, but not compensable loss of motion; and he has a nonpainful, superficial, and stable residual surgical scar.
 
2.  For the entire period under appeal, the Veteran's right hip disability has been manifested by no more than internal fixation of femur and degenerative arthritis that results in less movement than normal, pain on movement, interference with sitting, but not compensable loss of motion; and he has a nonpainful, superficial, and stable residual surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 10 percent, and not higher, for left hip disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5253, and 38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2014).

2.  The criteria for entitlement to an initial evaluation of 10 percent, and not higher, for right hip disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5253, and 38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide. 38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for his left and right hip disabilities.  In Dingess, the Court of Appeals of Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for left and right hip disabilities.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, as well as his lay statements and testimony. 

VA has also provided the Veteran with VA joint examination in August 2011, in which the examiner identified the nature and severity of the Veteran's bilateral hip disability.  The Board finds that the relevant VA examination is well-supported by clinical findings.  The VA examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has asserted that his left and right hip disabilities have worsened, and in support of his contention, on January 20, 2015, the Veteran submitted a completed Hip and Thigh Disability Benefit Questionnaire (DBQ) by a private physician.  As this DBQ fully addresses the Veteran's bilateral hip symptoms and his reported medical history, the Board finds that it provides sufficient medical evidence as to the current state of the Veteran's left and right hip disabilities.  As such, the Board finds that a new VA examination is not necessary at this time for his left and right hip disabilities.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he had the opportunity for a personal hearing before a member of the Board.  During the Board hearing, the undersigned fully explaining the issues and suggesting the submission of evidence that may have been overlooked.  Information was also elicited from the Veteran concerning the nature and severity of his bilateral hip disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will address the claims on appeal.




2.  Increased Ratings 

Disability ratings are based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's right and left hip disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5253-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that thigh impairment is the service-connected disorder under Diagnostic Code 5253, and it is rated as residual scar under Diagnostic Code 7805. 

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5253, limitation of rotation of the thigh, where one cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating. Limitation of adduction of the thigh, where one cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

In this case, the Veteran initiated his claims for entitlement to service connection in June 2011.  A review of the Veteran's service treatment records shows that he was involved in a motor vehicle accident in May 1966 that resulted in bilateral femur fractured.  He had bilateral nails placed in his legs.  In December 2011, the RO awarded service connection for left and right hip disabilities and assigned each hip a noncompensable evaluation.  

The record shows that the Veteran's bilateral hip disability has been evaluated once by VA and once by a private physician.  The Veteran has denied receiving treatment for his bilateral hip disability during the pendency of the appeal. 

The Veteran was afforded an August 2011 VA joint examination in conjunction with his service connection claim.  The examination report shows that the Veteran denied experiencing any leg pain after walking distances.  On clinical evaluation, the VA examiner observed that the Veteran walked with a normal gait and there was no evidence of abnormal weightbearing.  He did not require an assistive device for ambulation.  Examination of the right and left femurs were within normal limits.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, deformity, malalignment, subluxation, or guarding of movement in either hip.  There was no evidence of ankylosis.  

Range of motion testing revealed that the Veteran had full range of motion in both hips and there was no objective evidence of painful motion or additional limitation of motion on repetitive use.   Two residual surgical scars were observed.  One scar was located on the right mid lateral thigh and high mid gluteus and measured 17.5 centimeters (cm) by .4 cm.  The other scar was located on the left mid lateral thigh and high mid gluteus and measured 20.5 cm by .4 cm.  Both scars were linear, superficial, stable, and nonpainful, and the scars did not result in limitation of motion or functional loss to either leg.  X-ray film report revealed findings of old femoral fractures with retained hardware in both legs as well as mild degenerative changes in both hip joints.  

In a January 2012 correspondence, the Veteran initiated his appeal to the initial assigned compensable evaluations for his right and left hip disability.  The Veteran stated that he disagreed with the VA examiner's statements that he had a normal gait and he did not experience any pain or discomfort in his hips with movement.

On January 20, 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference Board hearing. The Veteran testified that he has difficulty with climbing stairs and difficulty sleeping at night because of bilateral hip pain.  He denied receiving any treatment for his problems over the years.  At the time of the hearing, the Veteran submitted a completed Hip and Thigh Disability Benefit Questionnaire (DBQ) by a private physician.  

The DBQ report shows that the Veteran complained of contrast pain in both his hips and limping as result of his bilateral hip disability.  He reported that he experienced increased hip pain with sitting and he is unable to sit for prolonged periods of time.  He further reported that his bilateral hip pain was worse at night when he lies in bed.  He had difficulty with climbing stairs and he could not perform repetitive squats.  Range of motion testing revealed that the Veteran had flexion limited to 110 degrees, extension limited to 25 degrees, abduction limited to 20 degrees, and adduction limited to 20 degrees in both legs.  The Veteran was able to cross his legs.  There was no additional limitation of motion after repetitive use.  The private physician found that the Veteran's bilateral hip disability resulted in less movement than normal, interference with sitting, and discomfort at night that often prevented sleep.  The Veteran's residual scars were not considered painful or unstable.  X-ray film report revealed findings of degenerative arthritis in both hips and it was noted that the bilateral femur nails were in good position. 

In this case, the Veteran seeks compensable evaluations for his left and right hip disability.  Service connection for bilateral hips was granted in a December 2011 rating decision and noncompensable evaluations were assigned under Diagnostic Code 5253-7805, effective June 2, 2011.  However, the Board finds it more appropriate to rate the Veteran's disability under Diagnostic Code 5003-5253 for degenerative arthritis with limitation of hip movement.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  A 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As noted, both the August 2011 VA examination report and January 2015 DBQ report discloses findings of degenerative arthritis, and the Veteran has competently reported pain and discomfort with movement of his hips throughout the entire period under appeal.  This symptomatology is consistent with 38 C.F.R. § 4.59 and indicates that a 10 percent rating for each hip disability is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


However, a higher evaluation than 10 percent for each hip disability is not warrant in absence of limitation of flexion to 30 degrees or less, or limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5252 and 5253.  Notably, the medical evidence of record reflects that at most the Veteran has limitation of flexion to 110 degrees and abduction limited to 20 degrees in both legs.  While the January 2015 DBQ report shows the Veteran has painful range of motion, such pain did not functionally limit abduction to motion lost beyond 10 degrees in either hip.  Here, neither the lay nor medical evidence establishes that abduction is functionally lost beyond 10 degrees.  Rather, the January 2015 examination disclosed that he retained useful abduction to 20 degrees in both thighs, which is consistent with the 10 percent evaluations based on limitation of motion.

The Board has considered alternative diagnostic codes.  However, there is no evidence of ankylosis (5250), limitation of extension (5251), limitation of flexion (5252), hip flail joint (5254), or impairment of the femur (5255).  With regard to impairment of the femur, the Board notes that malunion is defined as "union of the fragments of a fractured bone in a faulty position" and nonunion is defined as "failure of ends of a fractured bone to unite."  See Dorland's Illustrated Medical Dictionary 152, 1115, 31st edition (2007).  There is no evidence of malunion in this case as there is no evidence of a fractured bone in a faulty position or a failure of a fractured bone to unite.  Rather, the diagnostic evidence reflects that the Veteran's old bilateral fractures are held and the femur nails remain in good position. Thus, ratings in excess of 10 percent are not warranted under these codes.

The Board notes that the RO initially assigned the Veteran noncompensable evaluations for each of his hips based on the findings of residual surgical scars. Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7800-7805.  In this case, the Veteran's residual scar disability is rated as noncompensable under Diagnostic Code 7805.  See Id. Diagnostic Code 7805 provides that scars not involving the face, head or neck, and other effects of scars should be evaluated under Diagnostic Codes 7801, 7802, and 7804, and to evaluate any disabling effect not considered in a rating under an appropriate diagnostic code. 

Diagnostic Code 7801 applies to scars that do not affect the head, face, or neck, that are deep and nonlinear, and provides a 10 percent evaluation is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 sq. cm.).  Scars covering a larger area or areas receive a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is defined as one associated with underlying soft tissue damage.  Id., Note (1). 

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  A superficial scar is defined as one not associated with underlying soft tissue damage.  Id., Note (2).

Under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Higher evaluates are warranted for more than two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1).

At no point during the period under appeal is a compensable evaluation warranted for residual scar as result of surgical repair to the left and right femurs.  Notably, the medical evidence shows that the Veteran has two residual scars, with one located on each thigh.  Both scars are superficial, nonpainful, and stable, and the scars cover an area less 144 square inches.  There is no basis for a compensable disability rating for the associated scars, given lack of evidence of any relevant symptomatology such as causing limited motion or function of affected part, or instability, or pain.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

As such, separate compensable evaluations are not warranted for the residual surgical scar on each thigh associated with the Veteran's left and right hip disability.  

After a review of all the evidence of record for the entire period under consideration, the Board finds that evaluations of 10 percent, and not higher, are warranted for the left and right hip disability each.  

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the Board is cognizant of the Veteran's assertions that his bilateral hip disability impacts his functioning because of decreased mobility, problems with prolonged sitting and climbing stairs, and difficulty with sleeping.  Nevertheless, the Board considers it unnecessary to refer the Veteran's disability for an extraschedular rating as the regular schedular standards obviously address this manifestation loss of motion in the hip due to degenerative arthritis with pain. 

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, the competent and credible evidence of record does not otherwise show that the Veteran's bilateral hip disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Also, the Board considers it significant that the particular regulatory criteria used to rate the Veteran's service-connected disabilities expressly contemplate functional loss in the assignment of a schedular evaluation.  38 C.F.R. §§ 4.59, 4.71a. 

Accordingly, the Board finds that the Veteran has been reasonably compensated for the impairment attributable to that disability.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).

 In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating is unwarranted in this instance.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

 Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment because of his bilateral hip disability.  Rather, the Veteran has reported that he is currently unemployed as a result of a gentiurinary disorder.  See July 2011 correspondence from the Veteran.  He has asserted that his disability causes him significant functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  


ORDER

Entitlement to an intial evaluation of 10 percent, and not higher, for left hip disability is granted.

Entitlement to an intial evaluation of 10 percent, and not higher, for right hip disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


